17-19DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The examiner notes that though there were several Non Patent Literature and Foreign Reference documents attached to the application file, as there were no IDS forms submitted to the application, the Non Patent Literature and Foreign Reference documents were not considered as the relevance to the instant application was unclear.
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-16 and 20-21 in the reply filed on 7/22/2022 is acknowledged.
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/2022.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claims 4-9, 11-13, 15, and 20 are objected to because of the following informalities:
Claim 4 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n).  For purposes of compact prosecution, the examiner has considered the claim to be dependent upon Claim 1. 
Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n).  For purposes of compact prosecution, the examiner has considered the claim to be dependent upon Claim 1. 
Claim 6 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n).  For purposes of compact prosecution, the examiner has considered the claim to be dependent upon Claim 1. 
Claim 7 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n).  For purposes of compact prosecution, the examiner has considered the claim to be dependent upon Claim 1. 
Claim 7 recites in line 1, “said anode is a cathode”, which should be corrected to “said electrode is a cathode”.
Claim 8 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n).  For purposes of compact prosecution, the examiner has considered the claim to be dependent upon Claim 1. 
Claim 8 recites in line 1, “said anode is an anode”, which should be corrected to “said electrode is an anode”.
Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n).  For purposes of compact prosecution, the examiner has considered the claim to be dependent upon Claim 1. 
Claim 11 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n).  For purposes of compact prosecution, the examiner has considered the claim to be dependent upon Claim 1. 
Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n).  For purposes of compact prosecution, the examiner has considered the claim to be dependent upon Claim 1. 
Claim 13 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n).  For purposes of compact prosecution, the examiner has considered the claim to be dependent upon Claim 1. 
Claim 15 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n).  For purposes of compact prosecution, the examiner has considered the claim to be dependent upon Claim 14. 
Claim 20 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n).  For purposes of compact prosecution, the examiner has considered the claim to be dependent upon Claim 1. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3 recites the limitation “more than 30 volume %, and preferably less than 50 volume %”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if the volume % is intended to have an upper bound of 50 volume %, as it is not clear if “preferably less than 50 volume %” is intended to limit the claim. The examiner notes that for purposes of examination, the volume % is not considered to have an upper bound. Claims 2-16 and 20-21 are also rejected due to their dependency on Claim 1.
Claim 1, lines 7-8 recite the limitation “[primary diameter D50 less than or equal to 80 nm], and preferably less than or equal to 50 nm;…”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if “preferably less than or equal to 50 nm” is intended to further narrow the range of required diameter. The examiner notes that for purposes of examination, the broader upper limitation of less than or equal to 80 nm will be considered to read upon the claim. Claims 2-16 and 20-21 are also rejected due to their dependency on Claim 1.
Claim 1, lines 9-10 recite the limitation “…diameter comprised between 80 nm and 300 nm (preferably between 100 nm and 200 nm)…”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if “preferably between 100 nm and 200 nm” is intended to further narrow the range of required diameter. The examiner notes that for purposes of examination, the broader range of 80 nm and 300 nm will be considered to read upon the claim. Claims 2-16 and 20-21 are also rejected due to their dependency on Claim 1.
Claim 1, line 12 recites the limitation “a porous, preferably mesoporous, electrode layer…”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if the electrode layer is required to be mesoporous. The examiner notes that for purposes of examination, the electrode layer will not be required to be mesoporous. Claims 2-16 and 20-21 are also rejected due to their dependency on Claim 1.
Claim 1, line 16 recites the limitation “said layer obtained in step (c) is dried, preferably in an air flow”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if the claim is requiring the drying to be performed in an air flow. The examiner notes that for purposes of examination, a drying step completed using any method will be considered to read on the claims. Claims 2-16 and 20-21 are also rejected due to their dependency on Claim 1.
Claim 1, line 17 recites the limitation “optionally, consolidation of the porous, preferably mesoporous electrode layer obtained in step (d) by pressing and/or heating”. The word “optionally” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if the step of “consolidation of the porous, preferably mesoporous electrode layer obtained in step (d) by pressing and/or heating” is required by the claim, as it is not clear if such a step is intended to limit the claim. The examiner notes that for purposes of examination, the step of “consolidation of the porous, preferably mesoporous electrode layer obtained in step (d) by pressing and/or heating” will not be required to meet the claim.  Claims 2-16 and 20-21 are also rejected due to their dependency on Claim 1.
Claim 1, line 17 recites the limitation “consolidation of the porous, preferably mesoporous electrode layer…”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if the electrode layer is required to be mesoporous. The examiner notes that for purposes of examination, the electrode layer will not be required to be mesoporous. Claims 2-16 and 20-21 are also rejected due to their dependency on Claim 1.
Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 4 recites the limitation “[primary diameter D50 less than or equal to 80 nm], and preferably less than or equal to 50 nm;…”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if “preferably less than or equal to 50 nm” is intended to further narrow the range of required diameter. The examiner notes that for purposes of examination, the broader upper limitation of less than or equal to 80 nm will be considered to read upon the claim. Claim 3 is also rejected due to its dependency on Claim 2.
Claim 2, lines 7-8 recite the limitation “…diameter comprised between 80 nm and 300 nm (preferably between 100 nm and 200 nm)…”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if “preferably between 100 nm and 200 nm” is intended to further narrow the range of required diameter. The examiner notes that for purposes of examination, the broader range of 80 nm and 300 nm will be considered to read upon the claim. Claim 3 is also rejected due to its dependency on Claim 2.
Claim 2, lines 8-9 recite the limitation “said destabilization being done preferably by adding a destabilizing agent”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if the destabilization is required to be done by the addition of a destabilization agent. The examiner notes that for purposes of examination, destabilization done by any method will be considered to meet the claim. Claim 3 is also rejected due to its dependency on Claim 2.
Claim 2, line 9 recites the limitation “a destabilizing agent such as a salt, preferably LiOH”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if the destabilizing agent is required to be LiOH. The examiner notes that for purposes of examination, any destabilizing agent would be considered to read on the claim. Claim 3 is also rejected due to its dependency on Claim 2.
Claim 2, line 15 recites the limitation “said layer is dried, preferably in an air flow”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if the claim is requiring the drying to be performed in an air flow. The examiner notes that for purposes of examination, a drying step completed using any method will be considered to read on the claims. Claim 3 is also rejected due to its dependency on Claim 2.
Claim 2, lines 16-17 recite the limitation “optionally, consolidation of the mesoporous electrode layer obtained in step (d) by pressing and/or heating”. The word “optionally” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if the step of “consolidation of the mesoporous electrode layer obtained in step (d) by pressing and/or heating” is required by the claim, as it is not clear if such a step is intended to limit the claim. The examiner notes that for purposes of examination, the step of “consolidation of the mesoporous electrode layer obtained in step (d) by pressing and/or heating” will not be required to meet the claim. Claim 3 is also rejected due to its dependency on Claim 2.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 2 recites the limitation “thickness is less than 10 µm, preferably less than 8 µm, and even more preferably comprised between 1 µm and 6 µm”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if “preferably less than 8 µm, and even more preferably comprised between 1 µm and 6 µm” is intended to further narrow the range of required thickness. The examiner notes that for purposes of examination, any thickness under 10 µm will be considered to read upon the claim. 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 2 recites the limitation “[…diameter of said nanoparticles] is comprised between 10 nm and 50 nm, preferably between 10 nm and 30nm.”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if “preferably between 10 nm and 30nm” is intended to further narrow the required range of diameter. The examiner notes that for purposes of examination, the broader range of between 10 nm and 50nm will be considered to read upon the claim. 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 2 recites the limitation “[…average diameter of the pores is comprised between 2 nm and 80 nm], preferable (assumed by the examiner to be a spelling error, intended to be preferably) comprised between 2 nm and 50 nm…”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if “preferable comprised between 2 nm and 50 nm…” is intended to further narrow the required range of diameter. The examiner notes that for purposes of examination, the broader range of between 2 nm and 80 nm will be considered to read upon the claim. 
Claim 5, line 3 recites the limitation “[…average diameter of the pores is comprised between 2 nm and 80 nm, …], preferably comprised between 6 nm and 30 nm…”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if “preferably comprised between 6 nm and 30 nm …” is intended to further narrow the required range of diameter. The examiner notes that for purposes of examination, the broader range of between 2 nm and 80 nm will be considered to read upon the claim. 
Claim 5, line 4 recites the limitation “[…average diameter of the pores is comprised between 2 nm and 80 nm, …] and even more preferably between 8 nm and 20 nm.”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if “even more preferably between 8 nm and 20 nm.” is intended to further narrow the required range of diameter. The examiner notes that for purposes of examination, the broader range of between 2 nm and 80 nm will be considered to read upon the claim. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, line 2 recites the limitation “[a porosity comprised between 35% and 50% by volume], and more preferably between 40% and 50% by volume.”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if “more preferably between 40% and 50% by volume” is intended to further narrow the required range of diameter. The examiner notes that for purposes of examination, the broader range of between 35% and 50% will be considered to read upon the claim. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 16 recites the limitation “[said material P is chosen from the group formed by:…], preferably LixV2O5 with 0<x≤2, LixV3O8 with 0<x <1.7, LixTiS2 with 0<x<1, titanium oxysulfides and lithium oxysulfides LixTiOySz with z=2-y, 0.3<y<1, LixWOySz, LixCuS, LixCuS2.”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if “preferably LixV2O5 with 0<x≤2, LixV3O8 with 0<x <1.7, LixTiS2 with 0<x<1, titanium oxysulfides and lithium oxysulfides LixTiOySz with z=2-y, 0.3<y<1, LixWOySz, LixCuS, LixCuS2” is intended to further limit the claim to require that the material be selected from this preferred list. The examiner notes that for purposes of examination, the any material P listed in the claim will be considered to read on the claim.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, line 16 recites the limitation “[said material P is chosen from the group formed by …composite oxides TiNb2O7 comprising between 0% and 10% carbon by weight], preferably carbon being chosen from graphene and the carbon nanotubes.”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if “preferably carbon being chosen from graphene and the carbon nanotubes” is intended to further limit the claim to require that the material be selected from this preferred list. The examiner notes that for purposes of examination, the any carbon source will be considered to read on the claim.
Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, line 2 recites the limitation “…is deposited, preferably by atomic layer deposition ALD or chemically in a solution CSD…”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if “preferably by atomic layer deposition ALD or chemically in a solution CSD” is intended to further limit the claim to require that the deposition is performed by ALD or CSD. The examiner notes that for purposes of examination, the any method of deposition will be considered to read on the claim. Claim 10 is also rejected due to it’s dependency on Claim 9.
the any carbon source will be considered to read on the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, line 2 recites the limitation “[wherein after step (d)…], is deposited, preferably by ALD or by CSD, …”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if “preferably by ALD or by CSD” is intended to further limit the claim to require that the deposition is performed by ALD or CSD. The examiner notes that for purposes of examination, the any method of deposition will be considered to read on the claim.
Claim 11, line 4 recites the limitation “[ionic conductive material chosen from…], lithium lanthanum zirconium oxide, preferably Li7La3Zr2O12,…”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if “preferably Li7La3Zr2O12” is intended to further limit the claim to require that the ionic conductive material is Li7La3Zr2O12. The examiner notes that for purposes of examination, the any material listed in Claim 11 will be considered to read on the claim.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, line 3 recites the limitation “[for the manufacture of porous electrodes…], preferably in devices selected in the group composed of batteries, capacitors, supercapacitors, capacities, resistors, inductors, transistors, photovoltaic cells”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if “preferably in devices selected in the group composed of batteries, capacitors, supercapacitors, capacities, resistors, inductors, transistors, photovoltaic cells” is intended to further limit the claim to require that the electrode is utilized only in  batteries, capacitors, supercapacitors, capacities, resistors, inductors, transistors, photovoltaic cells. The examiner notes that for purposes of examination, any device utilizing the electrode will be considered to read on the claim.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, line 13 recites the limitation “[deposition of at least one layer…], or by electrophoresis, preferably by pulsed-current galvanostatic electrodeposition…”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if “preferably by pulsed-current galvanostatic electrodeposition” is intended to further limit the claim to require that the only type of electrophoresis that may be selected is pulsed-current galvanostatic electrodeposition. The examiner notes that for purposes of examination, any method of electrophoresis will be considered to read upon the claim.
Claim 14, lines 18-26 recites the limitation “optionally, deposition by ALD of a layer of electrically-insulating material on and inside pores of the layer of cathode, and/or of anode in step (5), deposition of a film, preferable porous, preferably mesoporous, of an electrically-insulating material or of an ion-conducting material or of an electrically-insulating material possibly ion-conducting from a colloidal suspension of nanoparticles of this aggregated or agglomerated material of average primary diameter D50 less than or equal to 50 nm and of an average diameter D50 of about 100 nm on the layer of cathode, respectively anode obtained in step (5) and/or step (6)”. The word “preferably” renders the scope of the Claim unclear. It would not be easily ascertained by the skilled artisan if the step following step (5) wherein a layer of layer of electrically insulating/ionically conductive material is applied to the electrode, is required as a limitation of the claim. For purposes of examination, the layer of electrically insulating/ionically conductive material will not be required. 
As such, step (8) requiring the drying of the electrode following steps (6) and/or (7) will also not be considered as required to meet the claims.
Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, line 5 recites the limitation "a first covering layer, preferably chosen from parylene, parylene of the F type, polyimide, epoxy resins, silicone, polyamide and/or a mixture of the latter…”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if “preferably chosen from parylene, parylene of the F type, polyimide, epoxy resins, silicone, polyamide and/or a mixture of the latter” is intended to further limit the claim to require that material of the first covering layer must be parylene, parylene of the F type, polyimide, epoxy resins, silicone, polyamide and/or a mixture of the latter. The examiner notes that for purposes of examination, any material for the first covering layer will be considered to read upon the claim. Claim 16 is also rejected due to its dependency on Claim 15.
Claim 15, line 24 recites the limitation "[..the encapsulation system covers four of the six faces] of said assembled stack, preferably continuously..”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if “preferably continuously” is intended to further limit the claim to require that the encapsulation is formed continuously. The examiner notes that for purposes of examination, the encapsulation will not be required to be continuous to read on the claim. Claim 16 is also rejected due to its dependency on Claim 15.
Claim 15, line 22 recites the limitation “a first layer of a material charged with graphite, preferably epoxy resin charged with graphite”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if “preferably epoxy resin charged with graphite” is intended to further limit the claim to require that the first layer of a material charged with graphite must be an epoxy resin charged with graphite. The examiner notes that for purposes of examination, any material charged with graphite will be considered to read on the claim. Claim 16 is also rejected due to its dependency on Claim 15.
Claim 15, line 26 recites the limitation “the layers obtained are thermally treated, preferably by infrared flash lamp in such a way as to obtain a covering of the cathode and anode connections by a layer of metal copper…”. The word “preferably” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if “preferably by infrared flash lamp in such a way as to obtain a covering of the cathode and anode connections by a layer of metal copper” is intended to further limit the claim to require that the thermal treatment of the layers is performed by an infrared flash lamp in such a way as to obtain a covering of the cathode and anode connections by a layer of metal copper. The examiner notes that for purposes of examination, any method of thermal treatment will be considered to read on the claim. Claim 16 is also rejected due to its dependency on Claim 15.
Claim 15, lines 29-35 recites the limitation “possibly, is deposited successively, on and around, this layer of metal copper: - a first layer of a tin-zinc alloy deposited, preferably by dipping in a molten tin-zinc bath, so as to ensure the tightness of the battery at least cost, and - a second layer with a pure tin base deposited by electrodeposition or a second layer comprising an alloy with a silver, palladium and copper base deposited on this first layer of a tin-zinc alloy”. The word “possibly” renders the scope of the Claim unclear. The skilled artisan would not be able to easily determine if the above noted limitation is intended to further limit the claim to require the additional possible steps listed above. The examiner notes that for purposes of examination, the steps detailed in lines 29-35 will not be required to meet the claim. Claim 16 is also rejected due to its dependency on Claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 12-13, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ohya et al. (US 20050181268A1) further in view of Sun et al. (US 20110269025A1) and Kaschmitter et al. (US 5636437).
In Regards to Claim 1:
Ohya discloses a method for producing a porous electrode (fuel cell electrode), said electrode (fuel cell electrode) comprising a layer (noble metal dispersion) deposited on a substrate (porous graphite film), said layer (noble metal dispersion) being binder-free and having a porosity of 10-85%, with pores having an average diameter of 0.05-10 µm (50-10,000 nm) [0008, 0019, 0021, 0025, 0113-0115]. Ohya further discloses that the method is characterized in that: (a) suspension of nanoparticles (fine noble metal particles) is provided, the nanoparticles (fine noble metal particles) being of at least one material P (noble metal particles) having a mean particle size of between 5-15 nm; (b) a substrate (porous graphite film) is provided; (c) a porous electrode layer (noble metal dispersion) is deposited on said substrate (porous graphite film) by coating from said suspension provided in step (a); and (d) said layer obtained in step (c) is dried [0061-0063, 0113-0114]. 	
The examiner notes that Ohya discloses that the nanoparticles (fine noble metal particles) are stirred into a solvent [0113] to produce a suspension of nanoparticles, which necessarily results in the suspension being a colloidal suspension.
The skilled artisan would appreciate that as 0.05 µm (50 nm) is within the range of pore size as disclosed by Ohya, a slight modification to have pore sizes of, for example, 0.045 µm (45 nm), would be a reasonable change and would not require undue experimentation. Additionally, it has been held that mere changes in size does not have patentable weight (MPEP 2144 IV). 
Ohya is deficient in disclosing 1) that the colloidal suspension contains aggregates or agglomerates of nanoparticles, said aggregates or agglomerates having an average diameter comprised between 80 nm and 300 nm; and 2) the deposition of the layer is done via electrophoresis, by ink-jet, by doctor blade, by roll coating, by curtain coating or by dip-coating.
	Regarding 1), Sun discloses a method of manufacturing a crystalline titanium dioxide powder for use as an active material layer for a negative electrode (2) in a lithium ion battery (1)
(Figure 1, [0010-0011, 0113]). Sun further discloses that the active material layer is produced using a titanyl chloride aqueous solution (suspension) to produce primary titanium dioxide particles, then adding alcohol, urea, and a sphere-shaping agent and mixing [0045, 0052, 0076]. Sun further discloses that the addition of the sphere-shaping agent allows the titanium dioxide to have a final spherical shape, and additionally results in the formation of secondary particles which are formed through the agglomeration of primary particles, wherein the final product is a secondary particle being sphere shaped and having mesopores [0061]. Sun further discloses that the average size of the secondary particles is between 200 nm and 2 µm [0075]. Sun further teaches that particles having a perfect spherical shape can result in shorter diffusion distances and a larger contact areas among the active particles [0125].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the method of Ohya to include in the suspension, a sphere-shaping agent, as it is known in the art as a useful component to be added to the active material layer and would provide the skilled artisan a reasonable expectation of success in forming spherical shaped active material particles (agglomerate particles) which shorten diffusion distances within the active material layer and improving battery performance, as taught by Sun. By doing so, the limitation of Claim 1 requiring that the colloidal suspension contains aggregates or agglomerates of nanoparticles, said aggregates or agglomerates having an average diameter comprised between 80 nm and 300 nm, is met.
	 Regarding 2), Kaschmitter discloses a method for fabricating solid carbon porous electrodes from powders (p.3, Col. 2, lines 43-44).  Kaschmitter further discloses that the electrodes are produced by applying a slurry to a metallic substrate, and that the slurry may be applied by methods such as roll coating, blading, etc. (p.4, Col. 4, line 64- p.5, Col. 5, line 1).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the method of coating the electrode layer on the substrate of Ohya, roll coating, as it is a known method to apply an electrode layer to a substrate for an electrode, as taught by Kaschmitter. By doing so, all of the limitations of Claim 1 are met.
In Regards to Claim 2 (Dependent Upon Claim 1):
Ohya as modified by Sun and Kaschmitter discloses the method of Claim 1 as set forth above. As detailed above, modified Ohya discloses a method for producing a porous electrode (fuel cell electrode), wherein: (a1) a colloidal suspension is provided including nanoparticles (fine noble metal particles) of at least one material P (noble metal particles) having a mean particle size of 5-15 nm [0008, 0063]. Modified Ohya further discloses the method includes a step (a2) wherein the nanoparticles (fine noble metal particles) present in said colloidal suspension agglomerates of particles with average diameters of 200 nm and 2 µm (see Sun [0075]). Modified Ohya further discloses the method includes steps: (b) wherein a substrate (porous graphite film) is provided; (c) wherein a porous electrode layer (noble metal dispersion) is deposited on said substrate (porous graphite film) by roll coating from said colloidal suspension comprising the agglomerates of nanoparticles (fine noble metal particles) obtained in step (a2); and (d) said layer obtained in step (c) is dried [0061-0063, 0113-0114].
	The skilled artisan would appreciate that upon modification of Ohya by Sun, as detailed above in the rejection of Claim 1, the nanoparticles (fine noble metal particles) present in said colloidal suspension would necessarily be destabilized upon the addition of the sphere-shaping agent, thus resulting in the formation of the agglomerates of particles.
	Furthermore, the skilled artisan would recognize that upon the above modification of the porous electrode of Ohya to have a pore size of less than 0.05 µm (50 nm), the electrode layer would necessarily be categorized as mesoporous (2-50 nm).
	As such, all of the limitations of Claim 2 are met. 
In Regards to Claim 3 (Dependent Upon Claims 1 or 2):
Ohya as modified by Sun and Kaschmitter discloses the method of Claim 1 and 2 as set forth above. 
Though Ohya is silent to the thickness of the deposition obtained in step (c), Ohya further discloses that the total thickness of the porous graphite film (on which the electrode layer is deposited onto the surface of the pores) may be between 3-100 µm [0022]. Thus, the skilled artisan would appreciate that there are many embodiments if the porous electrode of Ohya wherein the deposition obtained in step (c) necessarily has a thickness less than 10 µm. Therefore, all of the limitations of Claim 3 are met.
In Regards to Claim 4 (Dependent Upon Claim 1):
Ohya as modified by Sun and Kaschmitter discloses the method of Claim 1 as set forth above. Ohya further discloses that the nanoparticles (fine noble metal particles) have a mean particle size of 5-15 nm [0063]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Therefore, all of the limitations of Claim 4 are met.
In Regards to Claim 5 (Dependent Upon Claim 1):
Ohya as modified by Sun and Kaschmitter discloses the method of Claim 1 as set forth above. Ohya discloses that the average diameter of the pores is between 0.05-10 µm (50-10,000 nm) [0021].
Upon the modification of Claim 1 detailed above, modified Ohya discloses that the average diameter of the pores is less than 0.05 µm (50 nm). Therefore, all of the limitations of Claim 5 are met.
In Regards to Claim 6 (Dependent Upon Claim 1):
Ohya as modified by Sun and Kaschmitter discloses the method of Claim 1 as set forth above. Ohya further discloses that the porous electrode has a porosity comprised between 10-85% by volume. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Therefore, all of the limitations of Claim 6 are met.
In Regards to Claim 12 (Dependent Upon Claim 1):
Ohya as modified by Sun and Kaschmitter discloses the method of Claim 1 as set forth above. Ohya further discloses that the method is used to produce electrodes in a fuel cell [0008]. Therefore, all of the limitations of Claim 12 are met. 
In Regards to Claim 13 (Dependent Upon Claim 1):
Ohya as modified by Sun and Kaschmitter discloses the method of Claim 1 as set forth above. Ohya discloses a method for manufacturing a fuel cell, implementing the manufacturing method of a porous electrode according to Claim 1, as set forth above [0084].
The examiner notes that the skilled artisan would appreciate that as a battery is defined as a cell wherein chemical energy is converted into electricity, and a fuel cell is defined as a cell which converts chemical energy of a fuel into electricity, a fuel cell would be easily considered a battery cell. Thus, all of the limitations of Claim 13 are met.
In Regards to Claim 20 (Dependent Upon Claim 1):
Ohya as modified by Sun and Kaschmitter discloses the method of Claim 1 as set forth above. Ohya discloses a method for manufacturing a fuel cell, implementing the manufacturing method of a porous electrode according to Claim 1, as set forth above, wherein by using the method a battery is produced [0084].
The examiner notes that the skilled artisan would appreciate that as a battery is defined as a cell wherein chemical energy is converted into electricity, and a fuel cell is defined as a cell which converts chemical energy of a fuel into electricity, a fuel cell would be easily considered a battery cell. Thus, all of the limitations of Claim 20 are met.
In Regards to Claim 21 (Dependent Upon Claim 20):
Ohya as modified by Sun and Kaschmitter discloses the method of Claim 20 as set forth above. Ohya discloses a method for manufacturing a fuel cell, implementing the manufacturing method of a porous electrode according to Claim 1, as set forth above, wherein by using the method a battery is produced [0084].
Thus, the skilled artisan would understand that as a fuel cell includes a cathode electrode and an anode electrode, and as the electrode is not specified to be a cathode or an anode, the method of modified Ohya could reasonably be selected to manufacture both the cathode or and the anode. Furthermore, as another method is not disclosed by Ohya for manufacturing either of the electrodes of the fuel cell, the skilled artisan would reasonably apprise that the same method is used to manufacture all electrodes within the fuel cell. As such, all of the limitations of Claim 21 are met.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohya et al. (US 20050181268A1) as modified by Sun et al. (US 20110269025A1) and Kaschmitter et al. (US 5636437), as applied to Claim 1 above, and further in view of Yonehara et al. (US 20150364790A1).
In Regards to Claim 7 (Dependent Upon Claim 1):
Ohya as modified by Sun and Kaschmitter discloses the method of Claim 1 as set forth above. Ohya further discloses that the material P includes noble metal fine particles [0009].
Ohya is deficient in disclosing 1) that the electrode is a cathode; 2) and said material P is chosen from the group formed by: 
oxides LiMn2O4, Li1+xMn2-x-O4 with 0<x<0.15, LiCoO2, LiNiO2, LiMn1.5Ni0.5O4,  LiMn1.5Ni0.5-xXxO4 where X is selected from Al, Fe, Cr, Co, Rh, Nd, other rare earths such as Sc, Y, Lu, La, Ce, Pr, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, and where 0<x<0.1, LiMn2-xMxO4 with M=Er, Dy, Gd, Tb, Yb, Al, Y, Ni, Co, Ti, Sn, As, Mg or a mixture of these compounds and where 0<x<0.4, LiFeO2, LiMn1/3Ni1/3Co1/3O2, LiNi0.8Co0.15Al0.05O2, LiAlxMn2-xO4 with 0≤x<0.15, LiNi1/xCo1.yMn1/zO2 with x+y+z=10;
phosphates LiFePO4, LiMnPO4, LiCoPO4, LiNiPO4, Li3V2(PO4)3; phosphates of formula LiMM'PO4, with M and M' (M M') selected from Fe, Mn, Ni, Co, V;
all lithium forms of the following chalcogenides: V2O5, V3O8, TiS2, titanium oxysulfides (TiOySz with z=2-y and 0.3≤y≤1), tungsten oxysulfides (WOySz with 0.6<y<3 and 0.1<z<2), CuS, and CuS2.
Regarding 1), though Ohya is deficient in disclosing that the electrode is a cathode, Ohya does disclose that the electrode is for use in a fuel cell [0008]. Thus, the skilled artisan would understand that as a fuel cell includes a cathode electrode and an anode electrode, and as the electrode is not specified to be a cathode or an anode, the electrode of modified Ohya could reasonably be selected as either a cathode or an anode. Thus, the limitation of Claim 1 requiring that the electrode is a cathode, is met.
Regarding 2), Yonehara discloses an anion conducting material for a cell, wherein the cell comprises a cathode, an anode, and a separator in between the cathode and the anode [0011, 0069]. Yonehara further discloses that the cell may be a fuel cell type [0011]. Yonehara further discloses that the cathode comprises an active material which may be selected from a group including platinum-containing compounds and lithium-containing compounds such as lithium cobalt oxide (LiCoO2) [0085].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the material P of Ohya, LiCoO2, as it is a known alternative to platinum-containing materials for use as a cathode active material in a fuel cell, as taught by Yonehara. By doing so, all of the limitations of Claim 7 are met.
In Regards to Claim 8 (Dependent Upon Claim 1):
Ohya as modified by Sun and Kaschmitter discloses the method of Claim 1 as set forth above. Ohya further discloses that the material P includes noble metal fine particles [0009].
Ohya is deficient in disclosing 1) that the electrode is an anode; 2) and said material P is chosen from the group formed by: 
carbon nanotubes, graphene, graphite;
lithium iron phosphate (of typical formula LiFePO4);
silicon and tin oxynitrides (of typical formula SiaSnbOyNz with a>0, b>0, a+b≤2, 0<y≤4, 0<z≤3) (also called SiTON), and in particular SiSn0.87O1.2N1.72; as well as the oxynitride-carbides of typical formula SiaSnbCcOyNz with a>0, b>0, a+b≤2, 0<c<10, 0<y<24, 0<z<17;
nitrides of the type SixNy (in particular with x=3 and y=4), SnxNy (in particular with x=3 and y=4), ZnxNy (in particular with x=3 and y=2), Li3-xMxN (with 0≤0.5 for M=Co, 0≤x≤0.6 for M=Ni, 0≤x≤0.3 for M=Cu); Si3-xMxN4 with M=Co or Fe and 0≤x≤3
oxides SnO2, SnO, Li2SnO3, SnSiO3, LixSiOy (x>=0 and 2>y>0), Li4Ti5O12, TiNb2O7, Co3O4, SnB0.6P0.4O2.9 and TiO2, 
composite oxides TiNb2O7 comprising between 0% and 10% carbon by weight.
Regarding 1), though Ohya is deficient in disclosing that the electrode is an anode, Ohya does disclose that the electrode is for use in a fuel cell [0008]. Thus, the skilled artisan would understand that as a fuel cell includes a cathode electrode and an anode electrode, and as the electrode is not specified to be a cathode or an anode, the electrode of modified Ohya could reasonably be selected as either a cathode or an anode. Thus, the limitation of Claim 1 requiring that the electrode is an anode, is met.
Regarding 2), Yonehara discloses an anion conducting material for a cell, wherein the cell comprises a cathode, an anode, and a separator in between the cathode and the anode [0011, 0069]. Yonehara further discloses that the cell may be a fuel cell type [0011]. Yonehara further discloses that the anode comprises an active material which may be selected from a group including materials with platinum and materials with lithium [0089].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the material P of Ohya, a material with lithium, as it is a known alternative to materials with platinum for use as an anode active material in a fuel cell, as taught by Yonehara. 
Sun further discloses that the negative electrode active material is may be comprised of LixTiyOz wherein 3.8≤x≤4.2, 4.8≤y≤5.2, and 11.8≤z≤12.2, such as Li4Ti5O12 [0092]. 
Therefore, it would further be obvious to one of ordinary skill in the art at the time of the filing of the invention to further modify the electrode of Ohya by selecting for the material P, Li4Ti5O12, as it is a known material used as an anode active material and is a material with lithium. By doing so, all of the limitations of Claim 8 are met.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohya et al. (US 20050181268A1) as modified by Sun et al. (US 20110269025A1) and Kaschmitter et al. (US 5636437), as applied to Claim 1 above, and further in view of Fulop et al. (US 20090104510A1).
In Regards to Claim 9 (Dependent Upon Claim 1):
Ohya as modified by Sun and Kaschmitter discloses the method of Claim 1 as set forth above.
Ohya is deficient in disclosing that wherein after step (d), is deposited during a step (f) a layer of electrically-insulating material on and inside the pores of the porous layer.
Fulop discloses a lithium rechargeable cell comprising one or more reference electrodes (134), a negative electrode (122), a positive electrode (124), and a separator (126) which separates the negative electrode (122) and the positive electrode (124) (Figure 1, [0055]). Fulop further discloses that the one or more reference electrodes (134) are coated by an electrically insulating coating layer, which serves to electrically insulate the reference electrode (134) from the other electrodes (122/124) in the rechargeable cell [0013-0014, 0023]. Fulop further discloses that the electrically insulating coating layer may be comprised of SiO2 or Al2O3 [0023].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the method of Ohya to further include, following a step (d), an additional step of depositing a layer of electrically insulating material on the porous layer of the electrode, as an electrically insulating layer is a known feature in the art for an electrode to possess, and the skilled artisan would have a reasonable expectation of success in preventing electrodes from coming into electrical contact with one another, thus preventing any possible short, as taught by Fulop.
The skilled artisan would appreciate that as the electrode layer is porous, when the electrically insulating layer is deposited onto the electrode layer, the electrically insulating material would necessarily be present both in and on the pores of the porous layer. Therefore, all of the limitations of Claim 9 are met.
In Regards to Claim 10 (Dependent Upon Claim 9):
Ohya as modified by Sun, Kaschmitter, and Fulop discloses the method of Claim 9 as set forth above. As detailed above, Fulop further discloses that the electrically insulating coating layer may be comprised of SiO2 or Al2O3 [0023]. Therefore, upon the above modification, all of the limitations of Claim 10 are met.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ohya et al. (US 20050181268A1) as modified by Sun et al. (US 20110269025A1) and Kaschmitter et al. (US 5636437), as applied to Claim 1 above, and further in view of Kwon et al. (US10050311B2).
In Regards to Claim 11 (Dependent Upon Claim 1):
Ohya as modified by Sun and Kaschmitter discloses the method of Claim 1 as set forth above.
Ohya is deficient in disclosing wherein after step (d), is deposited during a step (f) a layer of ionic conductive material chosen from Li3PO4, Li3BO3, or lithium lanthanum zirconium oxide on and inside the pores of the porous layer.
Kwon discloses a porous coating layer applied on the surface of a conductive material coating layer on an electrode in a secondary battery (p.11, Col. 11, lines 33-41). Kwon further discloses that the porous coating layer is an ionically conductive layer which may be comprised of lithium phosphate Li3PO4 (p.9, Col.3, lines 7-33). Kwon further discloses that the application of such a porous coating layer serves to help prevent a decrease in battery capacity as well as increase the battery conductivity (p.12, Col.9, lines 42-52).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the method of Ohya to further include, following a step (d), an additional step of depositing a layer of the ionically conductive material of Kwon on the porous layer of the electrode, as an additional ionically conductive layer is a known feature in the art for an electrode to possess, and the skilled artisan would have a reasonable expectation of success in providing an electrode which has improved battery capacity and conductivity, as taught by Kwon. 
The skilled artisan would appreciate that as the electrode layer is porous, when the ionically conductive layer is deposited onto the electrode layer, the ionically conductive material would necessarily be present both in and on the pores of the porous layer. Therefore, all of the limitations of Claim 11 are met.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ohya et al. (US 20050181268A1) as modified by Sun et al. (US 20110269025A1) and Kaschmitter et al. (US 5636437), as applied to Claim 1 above, and further in view of Nakatsuka et al. (US 20180375138A1).
In Regards to Claim 14 (Dependent Upon Claim 13):
Ohya as modified by Sun and Kaschmitter discloses the method of Claim 13 as set forth above. 
As detailed above, modified Ohya discloses that the method includes the steps of: (1)/(2) providing a colloidal suspension comprising agglomerates of nanoparticles of at least one material P with a mean particle size of between 5-15 nm. Though Ohya is silent to the electrode being an anode or cathode, Ohya does disclose that the electrode is for use in a fuel cell [0008]. Thus, the skilled artisan would understand that as a fuel cell includes a cathode electrode and an anode electrode, and as the electrode is not specified to be a cathode or an anode, the method of modified Ohya could reasonably be selected to manufacture either a cathode or an anode. 
Further detailed above, modified Ohya further discloses that in step (3) a substrate (porous graphite film) is provided during the manufacturing of the electrode, upon which the porous electrode layer is formed [0061]. Ohya further discloses that the substrate is a porous graphite film and has a smooth (flat) surface [0061]. The skilled artisan would appreciate that upon using the method of modified Ohya to produce both the anode and the cathode of the battery cell (fuel cell), there would necessarily be two substrates required. Further, the skilled artisan would recognize that as the substrate is formed of a porous graphite film which is known to be conductive, that the when the electrode layer is applied to the substrates, they would necessarily function as current collectors of the battery cell (fuel cell).   

Further detailed above, modified Ohya further discloses a step (4), deposition of at least one layer of material P (noble metal fine particles), by roll coating from said suspension of nanoparticles of material provided in steps (1) and (2), on said substrate provided in step (3), as detailed above. Modified Ohya further discloses the step (5)  of drying the layer thus obtained in the step (4).
Ohya is deficient in disclosing 1) a step (9) realization of a stack comprising an alternating succession of layers of cathode and anode; 2) a step (10) hot pressing of the layers of anode and cathode obtained in step (9) in such a way as to juxtapose the films obtained in step (8) present on the layers of anode and cathode, and to obtain an assembled stack; and 3), a step (11) impregnation of the structure obtained in step (10) by a phase carrying lithium ions leading to the obtaining of an impregnated structure.
Regarding 1) and 2), Nakatsuka discloses a known method for the assembly of a battery (membrane electrode assembly) wherein the battery (membrane electrode assembly) comprises a first electrode, a second electrode, and a solid electrolyte polymer membrane disposed between the first electrode and the second electrode [0005]. Nakatsuka further discloses that the first electrode and the second electrode, along with the solid electrolyte polymer membrane is stacked in alternating layers to form a stack body, and then is subjected to hot pressing, though which the first electrode and the second electrode are integrally joined [0005].
Therefore it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to further modify the method of Ohya to include a step (9) of forming a stack of alternating cathode and anode layers for the formation of the battery (fuel cell), as it is a known configuration in the art for anodes/cathodes in a battery, as taught by Nakatsuka. By doing so, the limitation of Claim 14 requiring realization of a stack comprising an alternating succession of layers of cathode and anode, is met.
It would be further obvious to the skilled artisan to further modify the method of Ohya to include a step (10) of hot pressing the electrode stack, as it is known in the art as a method of ensuring multiple electrodes in an electrode stack are securely held together, as taught by Nakatsuka. By doing so, the limitation of Claim 14 requiring a step (10) hot pressing of the layers of anode and cathode obtained in step (9) in such a way as to juxtapose the films obtained in step (8) present on the layers of anode and cathode, and to obtain an assembled stack, is met.
Regarding 3), Sun further discloses that the lithium battery (1) includes an electrolyte impregnated in the electrodes (2/3) and contained in the battery container (5) (Figure 1, [0113]). Sun further discloses that the electrolyte may be comprised of a non-aqueous solvent and a lithium salt [0108-0109].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to further modify the fuel cell produced by the method of Ohya to include a lithium non-aqueous electrolyte in the battery cell as a final step, as it is a known component found in a battery cell, as taught by Sun. By doing so, all of the limitations of Claim 14 are met.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ohya et al. (US 20050181268A1) as modified by Sun et al. (US 20110269025A1), Kaschmitter et al. (US 5636437) and Nakatsuka et al. (US 20180375138A1), as applied to Claim 14 above, and further in view of Bates et al. (US 5561004), Braun et al. (US 20100068623A1), Ito et al. (US 20160141716A1), Senoue (US 20190181420A1), and Hsieh (US 20180269442A1).
 In Regards to Claim 15 (Dependent Upon Claim 14):
Ohya as modified by Sun and Kaschmitter discloses the method of Claim 14 as set forth above. 
Ohya is deficient in disclosing 1) a step between steps 10 and 11, wherein an encapsulation system is deposited successively, alternating, on the assembled stack, formed by a succession of layers, namely a sequence; 2) that the sequence comprises: - a first covering layer deposited on the assembled stack, a second covering layer comprised of an electrically-insulating material; 3) wherein the sequence can be repeated z times with z≥1; 4) a last covering layer is deposited in this succession of layers of a material chosen from epoxy resin, polyethylene naphtalate (PEN), polyimide, polyamide, polyurethane, silicone, sol-gel silica or organic silica; 5) wherein the second covering layer is deposited by atomic layer deposition on said first covering layer; 6) that the assembled stack thus encapsulated is cut along two cutting planes to expose on each one of the cutting plans anode and cathode connections of the assembled stack, in such a way that the encapsulation system covers four of the six faces of said assembled stack, in such a way as to obtain an elementary battery; 7) after step 11, deposited successively, on and around, these anode and cathode connections: APPLICANT(S): I-TENPage 7 of 9 SERIAL NO.:17/049,977 FILED:23 October 2020a first layer of a material charged with graphite, and deposited on the first layer, a second layer comprising metal copper; 8) the metal copper is obtained from an ink charged with nanoparticles of copper; and 9) that the layers obtained are thermally treated.
Regarding 1)-4), Bates discloses an encapsulation system (packaging) for a lithium battery which is comprised of a plurality of layers (protective shield, 30, and epoxy coating) which are applied to a battery stack. (Figure 1, p.4, Col.2, lines 34-44 and p.6, Col.5, lines 24-35). Bates further discloses that the encapsulation system (packaging) is deposited, layer by layer, on the battery stack (p.4, Col.2, line 59- p.5, Col.3, line 23).  Bates further discloses that the encapsulation system (packaging) comprises a first covering layer (30a), a second covering layer (30b), and a last covering layer (epoxy coating) (Figure 4, p.4, Col. 2, lines 45-58 and p.6, Col.5, lines 24-35). Bates further discloses that the first covering layer (30a) and the second covering layer (30b) may be a parylene-ceramic assembly wherein the first covering layer is comprised of parylene and the second covering layer is comprised of a ceramic material (electrically insulating) (p.4, Col.1, lines 39-42). Bates further discloses that the last covering layer (epoxy coating) may be comprised  of an epoxy resin (p.6, Col.5, lines 24-35). Bates teaches that such an assembly serves to protect the battery from environmental risks such as oxygen and water vapor (p.4, Col.1, lines 9-25 and p.4, Col.2, lines 34-44).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the method of Ohya to include a series of steps which incorporate the encapsulation system disclosed by Bates, with a reasonable expectation of success in providing a packaging to the fuel cell which would protect the inner components of the cell from environmental hazards, as taught by Bates.
The skilled artisan would appreciate that upon the above modification, such a succession of encapsulation layers would necessarily be applied in a series of z sequences, wherein z=1. By making the above modifications, the limitations of Claim 15 requiring 1) a step between steps 10 and 11, wherein an encapsulation system is deposited successively, alternating, on the assembled stack, formed by a succession of layers, namely a sequence; 2) that the sequence comprises: - a first covering layer deposited on the assembled stack, a second covering layer comprised of an electrically-insulating material; 3) wherein the sequence can be repeated z times with z≥1; 4) a last covering layer is deposited in this succession of layers of a material chosen from epoxy resin, polyethylene naphtalate (PEN), polyimide, polyamide, polyurethane, silicone, sol-gel silica or organic silica, is met.
Regarding 5), Braun discloses a porous battery electrode wherein a monolithic porous structure is formed and then coated with a conductive material [0009]. Braun further discloses that the monolithic porous structure may also be coated with a ceramic material (Al2O3, SiO2, etc.) which may be applied via atomic layer deposition (ALD) [0045].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the method of applying the second covering layer in modified Ohya, atomic layer deposition, as it is a known method in the art of applying a ceramic material to a battery component, as taught by Braun. By doing so, the limitation of Claim 15 requiring the second covering layer is deposited by atomic layer deposition on said first covering layer, is met.
Regarding 6), Ito discloses a solid state secondary battery wherein the solid state battery is first manufactured, then cut into a chip shape (i.e. cut along multiple cutting planes) which serves to expose the positive electrodes (20/21) and the negative electrodes (30/31) on the left and right sides (Figure 24B, [0061, 0210]). Ito further discloses that a solid electrolyte layer (10) is in contact with the exposed portions of the positive electrodes (20/21) and the negative electrodes (30/31) (Figure 24B, [0061]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the method of Ohya to include a step of cutting the battery into a shape such that the positive electrodes and negative electrodes are exposed on both the left and right sides, as taught by Ito in Figure 24B, as it is a known assembly design for a battery stack in the art. 
Upon the above modification, the skilled artisan would appreciate that as the encapsulation system covers the entire surface of the battery prior to the cutting step, upon cutting four of the six faces of said assembled stack would necessarily still be covered by the encapsulation system. Thus, by making the above modification, the limitation of Claim 15 requiring that the assembled stack thus encapsulated is cut along two cutting planes to expose on each one of the cutting plans anode and cathode connections of the assembled stack, in such a way that the encapsulation system covers four of the six faces of said assembled stack, in such a way as to obtain an elementary battery, is met.
Regarding 7), Senoue discloses a solid state battery which includes an anode (10), cathode (20), and solid electrolyte layer (30) provided between the anode (10) and the cathode (20) (Figure 3, [0060]). Senoue further discloses that the anode (10) comprises a copper current collector (6) and a solid electrolyte mixture (anode mixture, 5) which contains the solid electrolyte (3), and active material (4), and a predoped material (2) which contains graphite (Figure 3, [0060]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to further modify the method of Ohya to include a step after the step of cutting, wherein a solid electrolyte mixture containing a solid electrolyte material, active material, and graphite doped material is applied to the exposed portions of the electrodes, as such a mixture is known in the art for use in batteries, as taught by Senoue. This is further motivated by Ito, who disclosed that a solid electrolyte is applied to the exposed portions of the battery upon cutting, as detailed above. 
The skilled artisan would further find obvious to include an additional step following the application of the above mixture, wherein a layer of copper containing material is applied to the solid electrolyte mixture, as it is known in the art to have copper containing layer in contact with the solid electrolyte mixture, as taught by Senoue. By doing so, the limitation of Claim 15 requiring that after the cutting step deposited successively, on and around, these anode and cathode connections: APPLICANT(S): I-TENPage 7 of 9 SERIAL NO.:17/049,977 FILED:23 October 2020a first layer of a material charged with graphite, and deposited on the first layer, a second layer comprising metal copper, is met.
Regarding 8) and 9), Hseih discloses a printed planar lithium-ion battery wherein a metal ink, containing metal nanoparticles may be used to print a metal layer (current collector) [0068]. Hseih further discloses that the metal in the metal ink may be copper [0068]. Hseih further discloses that after the printing of the metal layer (current collector), a heat treatment is performed [0068]. Hseih further discloses that such a printing method is a cost effective method of producing metal components [0001-0004].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to further modify the method of Ohya by applying the teaching of Hseih to the deposition of the second layer and using a metal ink to apply the copper metal to the first layer and subsequently perform a heat treatment. By doing so, the skilled artisan would have  a reasonable expectation of success in providing a second layer which performs well and is cost efficient in the manufacturing process. By doing so, all of the limitations of Claim 15 are met.
In Regards to Claim 16 (Dependent Upon Claim 15):
Ohya as modified by Sun, Kaschmitter, Bates, Braun, Ito, Senoue, and Hsieh discloses the method of Claim 15 as set forth above. As detailed above, modified Ohya has a similar structure to that of Ito Figure 24B. As such, it would be appreciated by the skilled artisan that the anode and cathode connections would be on opposite sides of the stack. Therefore, all of the limitations of Claim 16 are met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./      Examiner, Art Unit 1724                                                                                                                                                                                                  
/BRIAN R OHARA/      Examiner, Art Unit 1724